Title: To George Washington from Timothy Pickering, 6 June 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia June 6 1797.

I have the pleasure to inclose two letters received yesterday from Europe, to your address.
I was informed that to-day the House of Representatives concurred with the bill sent down from the Senate to prohibit the exportation of arms and military stores.
Notwithstanding the persevering opposition given by nearly half the members of the House to some important sentences in the reported address in answer to the Presidents speech, I persuaded myself that the House would be more united in the necessary measures of defence; and from appearances, I shall not be disappointed. At the same time some members have shewn a disposition to leave the country absolutely at the mercy of France, by leaving

it without the requisite means of defence. But as little as we ought to rely on the justice and good faith of any nation, France is most of all to be distrusted, because she has power, and because more than any nation since Europe became civilized, she has most unjustly and atrociously abused it. By bringing into view ancient ordinances of her kings, and without giving time to have them known, she is laying snares for the commerce of neutral nations and especially for that of the U. States. By these dishonorable means, by retrospective laws, and the most shameless perversion of her treaty with the U.S. she is now distressing our commerce in the European seas; and were it not for the vast numbers of British Cruizers which soon capture her privateers, our commerce would be ruined. With my respects to Mrs Washington, I remain, with great respect Sir your most obt servt

Timothy Pickering

